 



Exhibit 10.4

 

ECOSCIENCES, INC.

 

RESTRICTED STOCK PURCHASE AGREEMENT

 

THIS RESTRICTED STOCK PURCHASE AGREEMENT (the “Agreement”) is made as of
November 2, 2016, by and between Ecosciences, Inc., a Nevada corporation with
offices located at 420 Jericho Turnpike, Suite 110, Jericho, NY 11753 (the
“Company”), and Joel Falitz (the “Purchaser”).

 

RECITALS

 

WHEREAS, the Purchaser has provided, management services to the Company (the
“Services”) pursuant to that certain Amended and Restated Management Services
Agreement, dated November 2, 2016 (the “Services Agreement”) between the
Purchaser and the Company, and, in consideration for the Services in connection
with the signing bonus set forth on Schedule A to the Services Agreement (the
“Signing Bonus”), the Company desires to issue and sell the Restricted Shares
(as defined in Section 1 below) to the Purchaser, and the Purchaser desires to
purchase the Restricted Shares from the Company; and

 

NOW THEREFORE, the Company and Purchaser agree as follows:

 

1. Sale of Restricted Shares. Subject to the terms and conditions of this
Agreement, on the Purchase Date (as defined below) the Company will issue and
sell to Purchaser, and Purchaser agrees to purchase from the Company, 31,200,000
unregistered shares of the Company’s Common Stock (the “Restricted Shares”) at a
purchase price of $31,200 (the “Signing Bonus”) or $0.001 per Share. The term
“Restricted Shares” refers to the purchased Restricted Shares and all securities
received in replacement of or in connection with the Restricted Shares pursuant
to stock dividends or splits, all securities received in replacement of the
Restricted Shares in a recapitalization, merger, reorganization, exchange or the
like, and all new, substituted or additional securities or other properties to
which Purchaser is entitled by reason of Purchaser’s ownership of the Restricted
Shares.

 

2. Purchase. The purchase and sale of the Shares under this Agreement shall
occur at the principal office of the Company simultaneously with the execution
of this Agreement by the parties or on such other date as the Company and
Purchaser shall agree (the “Purchase Date”). The parties have agreed that the
Services rendered by Purchaser on or prior to the date hereof (the “Past
Services”) have a value equal to the aggregate purchase price of the Shares. On
the Purchase Date, the Company will issue shares as book entry and at the
earliest practicable date deliver to Purchaser a certificate representing the
Shares to be purchased by Purchaser (which shall be issued in Purchaser’s name)
and the Purchaser shall agree that such Shares shall constitute full payment for
the Past Services.

 

3. Investment and Taxation Representations. In connection with the purchase of
the Restricted Shares, Purchaser represents to the Company the following:

 

   

 

 

(a) Purchaser is aware of the Company’s business affairs and financial condition
and has acquired sufficient information about the Company to reach an informed
and knowledgeable decision to acquire the Restricted Shares. Purchaser is
purchasing the Restricted Shares for investment for its own account only and not
with a view to, or for resale in connection with, any “distribution” thereof
within the meaning of the Securities Act.

 

(b) Purchaser understands that the Restricted Shares have not been registered
under the Securities Act by reason of a specific exemption therefrom, which
exemption depends upon, among other things, the bona fide nature of Purchaser’s
investment intent as expressed herein.

 

(c) Purchaser understands that the Restricted Shares are “restricted securities”
under applicable U.S. federal and state securities laws and that, pursuant to
these laws, Purchaser must hold the Restricted Shares indefinitely unless they
are registered with the Securities and Exchange Commission and qualified by
state authorities, or an exemption from such registration and qualification
requirements is available. Purchaser acknowledges that the Company has no
obligation to register or qualify the Restricted Shares for resale. Purchaser
further acknowledges that if an exemption from registration or qualification is
available, it may be conditioned on various requirements including, but not
limited to, the time and manner of sale, the holding period for the Restricted
Shares, and requirements relating to the Company which are outside of the
Purchaser’s control, and which the Company is under no obligation and may not be
able to satisfy.

 

(d) Purchaser understands that Purchaser may suffer adverse tax consequences as
a result of Purchaser’s purchase or disposition of the Restricted Shares.
Purchaser represents that Purchaser has consulted any tax consultants Purchaser
deems advisable in connection with the purchase or disposition of the Restricted
Shares and that Purchaser is not relying on the Company for any tax advice.

 

4. Restrictive Legends and Stop-Transfer Orders.

 

(a) Legends. The certificate or certificates representing the Restricted Shares
shall bear the following legends (as well as any legends required by applicable
state and federal corporate and securities laws):

 

THE SHARES REPRESENTED BY THIS CERTIFICATE HAVE NOT BEEN REGISTERED UNDER THE
SECURITIES ACT OF 1933, AND HAVE BEEN ACQUIRED FOR INVESTMENT AND NOT WITH A
VIEW TO, OR IN CONNECTION WITH, THE SALE OR DISTRIBUTION THEREOF. NO SUCH SALE
OR DISTRIBUTION MAY BE EFFECTED WITHOUT AN EFFECTIVE REGISTRATION STATEMENT
RELATED THERETO OR AN OPINION OF COUNSEL IN A FORM SATISFACTORY TO THE COMPANY
THAT SUCH REGISTRATION IS NOT REQUIRED UNDER THE SECURITIES ACT OF 1933.

 

THE SHARES REPRESENTED BY THIS CERTIFICATE MAY BE CONVERTED ONLY IN ACCORDANCE
WITH THE TERMS THE CERTIFICATE OF DESIGNATION OF THE SERIES D CONVERTIBLE
PREFERRED STOCK OF THE COMPANY, A COPY OF WHICH IS ON FILE WITH THE SECRETARY OF
THE COMPANY.

 

Ecosciences, Inc. – RSPAPage 2

 



 

(b) Stop-Transfer Notices. Purchaser agrees that, in order to ensure compliance
with the restrictions referred to herein, the Company may issue appropriate
“stop transfer” instructions to its transfer agent, if any, and that, if the
Company transfers its own securities, it may make appropriate notations to the
same effect in its own records.

 

(c) Refusal to Transfer. The Company shall not be required (i) to transfer on
its books any Restricted Shares that have been sold or otherwise transferred in
violation of any of the provisions of this Agreement or (ii) to treat as owner
of such Restricted Shares or to accord the right to vote or pay dividends to any
purchaser or other transferee to whom such Restricted Shares shall have been so
transferred.

 

5. No Continuing Rights. Nothing in this Agreement shall affect in any manner
whatsoever the right or power of the Company, or a parent or subsidiary of the
Company, to terminate Purchaser’s consulting relationship, for any reason, with
or without cause.

 

6. Miscellaneous.

 

(a) Governing Law. This Agreement and all acts and transactions pursuant hereto
and the rights and obligations of the parties hereto shall be governed,
construed and interpreted in accordance with the laws of the State of Nevada,
without giving effect to principles of conflicts of law.

 

(b) Entire Agreement; Enforcement of Rights. This Agreement sets forth the
entire agreement and understanding of the parties relating to the subject matter
herein and merges all prior discussions between them. No modification of or
amendment to this Agreement, nor any waiver of any rights under this Agreement,
shall be effective unless in writing signed by the parties to this Agreement.
The failure by either party to enforce any rights under this Agreement shall not
be construed as a waiver of any rights of such party.

 

(c) Severability. If one or more provisions of this Agreement are held to be
unenforceable under applicable law, the parties agree to renegotiate such
provision in good faith. In the event that the parties cannot reach a mutually
agreeable and enforceable replacement for such provision, then (i) such
provision shall be excluded from this Agreement, (ii) the balance of the
Agreement shall be interpreted as if such provision were so excluded and (iii)
the balance of the Agreement shall be enforceable in accordance with its terms.

 

(d) Construction; Disclaimer. This Agreement is the result of negotiations
between and has been reviewed by each of the parties hereto and their respective
counsel, if any; accordingly, this Agreement shall be deemed to be the product
of all of the parties hereto, and no ambiguity shall be construed in favor of or
against any one of the parties hereto. The Purchaser agrees and acknowledges
that Company is not providing, nor has it provided, any legal or financial
advice to the Purchaser, including, without limitation, advice as to state and
federal securities laws and the valuation of the Company’s securities forming
the subject matter hereof. Accordingly, Company hereby strongly urges the
Purchaser to retain its own legal and/or financial advisors to assist the
Purchaser in evaluating the merits of the transactions described herein. This
Agreement shall only be used for the specific purposes described herein and is
not suitable for any other purpose.

 

Ecosciences, Inc. – RSPAPage 3

 

 

(e) Notices. Any notice required or permitted by this Agreement shall be in
writing and shall be deemed sufficient when delivered personally or sent by
telegram or fax or 48 hours after being deposited in the U.S. mail, as certified
or registered mail, with postage prepaid, and addressed to the party to be
notified at such party’s address or fax number as set forth below or as
subsequently modified by written notice.

 

(f) Counterparts. This Agreement may be executed in two or more counterparts,
each of which shall be deemed an original and all of which together shall
constitute one instrument.

 

(g) Successors and Assigns. The rights and benefits of this Agreement shall
inure to the benefit of, and be enforceable by the Company’s successors and
assigns. The rights and obligations of Purchaser under this Agreement may only
be assigned with the prior written consent of the Company.

 

[SIGNATURE PAGE FOLLOWS]

 

Ecosciences, Inc. – RSPAPage 4

 

 

IN WITNESS WHEREOF, the parties have executed this Agreement as of the date
first set forth above.

 



  ECOSCIENCES, INC.         By: /s/ Joel Falitz         Name: Joel Falitz      
  Title: Chief Executive Officer and President         PURCHASER:         By:
/s/ Joel Falitz         Name: Joel Falitz         Address: 420 Jericho Turnpike,
Suite 110     Jericho, NY 11753         Tax ID:

 

Ecosciences, Inc. – RSPAPage 5

 



